Ex. 10.1                                                Confidential


TELENAV, INC.
CHANGE IN CONTROL AND SEVERANCE AGREEMENT
This Change in Control and Severance Agreement (the “Agreement”) is made and
entered into by and between [EXECUTIVE] (“Executive”) and Telenav, Inc. (the
“Company”), effective as of [DATE] (the “Effective Date”). [Executive previously
entered with the Company an employment agreement, dated [DATE] (the “Employment
Agreement”), a confidentiality agreement, dated [DATE] (the “Proprietary
Information Agreement”), and a Change in Control and Severance Agreement dated
[DATE] (the “Change in Control Agreement”).
This Agreement provides certain protections to Executive upon a termination of
Executive’s employment under certain circumstances, including without limitation
in connection with a change in control of the Company, as described in this
Agreement. Certain capitalized terms used in this Agreement are defined in
Section 7 below.
The Company and Executive agree as follows:
1.Term of Agreement. This Agreement will have an initial term of three (3) years
from the Effective Date (the “Initial Term”), unless terminated earlier under
this Agreement’s provisions. On the three (3) year anniversary of the Effective
Date, this Agreement will renew automatically for additional, one (1) year
terms, unless either party provides the other party with written notice of
non-renewal at least sixty (60) days prior to the date of automatic renewal.
Notwithstanding the foregoing provisions of this Section, in the event of a
Change in Control, the term of this Agreement will extend automatically through
the date eighteen (18) months after the Change in Control (or, if later, the
last day of the Initial Term) (the “Extended Date”). Additionally, on the
Extended Date and each annual anniversary thereafter, this Agreement will renew
automatically for additional one (1) year terms unless either party provides the
other party with written notice of non‑renewal at least sixty (60) days prior to
such anniversary. If Executive becomes entitled to severance payments and
benefits pursuant to Section 3 hereof, this Agreement will not terminate until
all of the obligations under this Agreement have been satisfied.
2.At-Will Employment. The parties agree that Executive’s employment with the
Company (or its successor entity, as applicable) (“Employment”) is and will
continue to be “at-will” and may be terminated at any time with or without cause
or notice. Executive understands and agrees that neither Executive’s job
performance nor promotions, commendations, bonuses or the like from the Company
give rise to or in any way serve as the basis for modification, amendment, or
extension, by implication or otherwise, of Executive’s employment with the
Company. However, as described in this Agreement, Executive may be entitled to
severance payments and benefits depending on the circumstances of the
termination of Executive’s employment.
3.Severance.
(a)Termination for Other than Cause, Death or Disability Other than During the
Change in Control Period. If, other than during the period beginning on the date
three (3) months prior to a Change in Control through the one (1) year
anniversary of the Change in Control (the “Change in Control Period”),
Executive’s Employment is terminated by the Company (or its successor entity, as
applicable) other than for Cause, death or Disability, then, subject to Sections
5 and 6 below, Executive will receive certain severance payments and benefits,
subject to the terms and conditions of this Agreement, as follows:


1

--------------------------------------------------------------------------------

Ex. 10.1                                                Confidential


(i)Cash Severance. A single, lump sum cash payment equal to [CEO: twelve (12)]
/OR/ [CFO, GC, AND OTHER EXECUTIVES: six (6)] months of Executive’s base salary
as in effect immediately prior to the termination of Executive’s Employment; and
(ii)Prorated Target Bonus Severance. A single, lump sum, cash payment equal to
Executive’s target cash bonus in effect for the year in which the date of the
termination of Executive’s Employment (the “Termination Date”) occurs (the
“Target Bonus”), provided that any such amount of bonus will be prorated to
reflect the portion of the applicable performance period during which Executive
was employed with the Company.
(iii)Continued Employee Benefits. Subject to Executive timely electing
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), Executive will receive Company-paid group health,
dental and vision coverage for Executive and any eligible dependents of
Executive, as applicable (“COBRA Severance”), until the earliest of: (A) [CEO:
twelve (12)] /OR/ [CFO, GC, AND OTHER EXECUTIVES: six (6)] months following the
Termination Date; (B) the date upon which Executive and Executive’s eligible
dependents (as applicable) become covered under similar plans; or (C) the
expiration of Executive’s (and any eligible dependents’, as applicable)
eligibility for continuation coverage under COBRA.
(b)Termination for Other than Cause, Death or Disability or Resignation for Good
Reason, During the Change in Control Period. If, during the Change in Control
Period, Executive’s Employment is terminated by (x) the Company (or its
successor entity, as applicable) other than for Cause, death or Disability, or
(y) by Executive for Good Reason (a “CIC Qualifying Termination”), then, subject
to Sections 5 and 6 below, Executive will receive certain severance payments and
benefits, subject to the terms and conditions of this Agreement, as follows:
(i)Salary Severance. A single, lump sum cash payment equal to [CEO: eighteen
(18)] /OR/ [CFO, GC, AND OTHER EXECUTIVES: twelve (12)] months of Executive’s
base salary as in effect immediately prior to the termination of Executive’s
Employment;
(ii)Prorated Target Bonus Severance. A single, lump sum, cash payment equal to
Executive’s Target Bonus, provided that any such amount of bonus will be
prorated to reflect the portion of the applicable performance period during
which Executive was employed with the Company.
(iii)Partial Target Bonus Severance. A single, lump sum, cash payment equal to
[CEO: seventy-five percent (75%)] /OR/ [CFO, GC, AND OTHER EXECUTIVES: fifty
percent (50%)] of Executive’s Target Bonus.
(iv)Continued Employee Benefits. Executive will receive COBRA Severance until
the earliest of: (A) [CEO: eighteen (18)] /OR/ [CFO, GC, AND OTHER EXECUTIVES:
twelve (12)] months following the Termination Date; (B) the date upon which
Executive and Executive’s eligible dependents (as applicable) become covered
under similar plans; or (C) the expiration of Executive’s (and any eligible
dependents’, as applicable) eligibility for continuation coverage under COBRA;
and


2

--------------------------------------------------------------------------------

Ex. 10.1                                                Confidential


(v)Accelerated Vesting. Accelerated vesting as to one hundred percent (100%) of
Executive’s equity awards covering shares of common stock of the Company (or its
successor entity, as applicable) that are subject to vesting based on continued
employment or other service, but not any performance-based objectives
(“Time‑based Awards”) that are then‑unvested and outstanding as of the
Termination Date. Any of Executive’s stock options or similar type of equity
award covering shares of common stock of the Company outstanding as of the
Termination Date will remain exercisable following the Termination Date (to the
extent the equity award is vested or vests pursuant to this Section 3(b)(v)) for
the period prescribed in the applicable equity plan and award agreement
governing the terms of the equity award.
For the avoidance of doubt, in the event of a CIC Qualifying Termination that
occurs before a Change in Control, the applicable portion of Executive’s
then‑outstanding and unvested Time‑based Awards will remain outstanding until
the earlier of (x) three (3) months following the Termination Date, or (y) the
occurrence of a Change in Control, solely so that any applicable vesting
acceleration can be provided if a Change in Control occurs within three (3)
months following the Termination Date (provided that in no event will any
Time‑based Awards that are stock options or similar type of equity award remain
outstanding beyond the equity award’s maximum term to expiration). If no Change
in Control occurs within three (3) months following the Termination Date, then
such unvested portion of Executive’s Time‑based Awards (otherwise not yet
terminated) will be forfeited automatically and permanently on the date three
(3) months following the Termination Date, without having vested.
(c)Other Terminations. If Executive’s Employment is terminated (i) other than
during the Change in Control Period by Executive for any reason; (ii) during the
Change in Control Period by Executive for other than Good Reason, (iii) by the
Company for Cause, or (iv) due to Executive’s death or Disability, then (A) all
vesting will terminate immediately with respect to Executive’s outstanding
Time‑based Awards, (B) all payments of compensation by the Company to Executive
will terminate immediately (except as to amounts already earned), and
(C) Executive will be eligible for severance payments and benefits only in
accordance with the Company’s established policies, if any, as then in effect.
(d)Non-duplication of Payments and Benefits. For purposes of clarity, in the
event of a CIC Qualifying Termination, any severance payments and benefits to be
provided to Executive under Section 3(b) will be reduced by any amounts that
already were provided to Executive under Section 3(a). Notwithstanding any
provision of this Agreement to the contrary, if Executive is entitled to any
cash severance, continued health coverage benefits, or vesting acceleration of
any Time‑based Awards, by operation of applicable law or under a plan, policy,
contract, or arrangement sponsored by or to which the Company is a party other
than this Agreement (“Other Benefits”), then the corresponding severance
payments and benefits under this Agreement will be reduced by the amount of
Other Benefits paid or provided to Executive.
4.Accrued Compensation. On any Employment termination, Executive will be
entitled to receive all accrued but unpaid vacation, expense reimbursements,
wages, and other benefits due to Executive under any Company-provided plans,
policies, and arrangements.
5.Conditions to Receipt of Severance; No Duty to Mitigate.
(a)Separation Agreement and Release of Claims. Executive’s receipt of any
severance payments or benefits pursuant to Section 3 will be subject to
Executive signing and not revoking a separation agreement and release of claims
in a form reasonably satisfactory to the Company (the “Release”) and provided


3

--------------------------------------------------------------------------------

Ex. 10.1                                                Confidential


that such Release becomes effective and irrevocable no later than sixty (60)
days following the Termination Date (such deadline, the “Release Deadline
Date”). If the Release does not become effective and irrevocable by the Release
Deadline Date, Executive will forfeit any rights to severance or benefits under
this Agreement. In no event will severance payments or benefits be paid or
provided until the Release becomes effective and irrevocable. Subject to
Section 5(d) below, (i) any lump sum cash severance payments under Sections
3(a)(i) through (ii) of this Agreement will be paid on the first regularly
scheduled payroll date of the Company following the date that the Release
becomes effective and irrevocable (the “Release Effectiveness Date”), and any
lump sum cash severance payments under Sections 3(b)(i) through (iii) of this
Agreement will be paid on the later of (A) the Release Effectiveness Date or
(B) the date of the Change in Control; (ii) any taxable installments under
Section 5(c) otherwise payable to Executive on or before the Release
Effectiveness Date will be paid on the Release Effectiveness Date, and any
remaining installments will be paid as specified in this Agreement; and
(iii) any Time‑based Awards that are restricted stock units, performance shares,
performance units, and similar full value awards that accelerate vesting under
Section 3(b)(v) will be settled within ten (10) days following the date the
Release becomes effective and irrevocable or if later, on the date of the Change
in Control.
(b)Proprietary Information Agreement. Executive’s receipt of any payments or
benefits under Section 3 will be subject to Executive continuing to comply with
the terms of the Proprietary Information Agreement (as defined in Section 11).
(c)COBRA Severance Limitations. If the Company determines in its sole discretion
that it cannot provide the COBRA Severance without potentially violating, or
being subject to an excise tax under, applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), then in lieu of such
COBRA Severance, the Company will provide to Executive a taxable monthly payment
payable on the last day of a given month (except as provided by the immediately
following sentence), in an amount equal to the monthly COBRA premium that
Executive would be required to pay to continue Executive’s group health coverage
in effect on the date of Employment termination (which amount will be based on
the premium rates applicable for the first month of COBRA Severance for
Executive and any of eligible dependents of Executive) (each, a “COBRA
Replacement Payment”), which COBRA Replacement Payments will be made regardless
of whether Executive elects COBRA continuation coverage and will end on the
earlier of (x) the date upon which Executive obtains other employment, or (y)
the date the Company has paid an amount totaling the number of COBRA Replacement
Payments equal to the number of months in the applicable COBRA Severance period
set forth in Section 3(a)(iii)(A) or 3(b)(iv)(A), as applicable. For the
avoidance of doubt, the COBRA Replacement Payments may be used for any purpose,
including, but not limited to continuation coverage under COBRA, and will be
subject to any applicable withholdings. Notwithstanding anything to the contrary
under this Agreement, if the Company determines in its sole discretion at any
time that it cannot provide the COBRA Replacement Payments without violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), Executive will not receive the COBRA Replacement Payments or any
further COBRA Severance.
(d)Section 409A.
(i)Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Code Section
409A, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or otherwise
provided until Executive has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to Executive, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of


4

--------------------------------------------------------------------------------

Ex. 10.1                                                Confidential


Section 409A. To the extent necessary to be exempt from or comply with
Section 409A, references to Termination Date, termination of Employment, or
similar phrases used in this Agreement will mean Executive’s “separation from
service” within the meaning of Section 409A.
(ii)Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the sixty‑fifth (65th) day following Executive’s
separation from service, or, if later, at such time as required by
subsection (iii) below, with the exception that any Prorated Actual Bonus Amount
payable under this Agreement will be paid as provided in Section 5(a), or, if
later, at such time as required by subsection (iii) below. Except as required by
subsection (iii) below, any Deferred Payments that are installment payments that
would have been made to Executive during the sixty-five (65) day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the sixtieth-fifth (65th) day following
Executive’s separation from service and the remaining payments shall be made as
provided in this Agreement.
(iii)Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Employment termination (other than due to death), then the Deferred Payments
that are payable within the first six (6) months following Executive’s
separation from service, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s separation from service. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s separation from service, but prior to the
six (6) month anniversary of the separation from service, then any payments
delayed in accordance with this subsection (iii) will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit. Each payment and benefit payable
under this Agreement is intended to constitute a separate payment for purposes
of Section 1.409A-2(b)(2) of the Treasury Regulations.
(iv)Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of subsection (i)
above.
(v)Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments for purposes
of subsection (i) above.
(vi)The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities or ambiguous terms herein will be interpreted to so comply. The
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A. In
no event will the Company or any of its parent, subsidiaries or affiliates have
any liability, obligation or responsibility to reimburse, indemnify, or hold
harmless Executive for any taxes imposed, or other penalties, fees or costs
incurred, as a result of Section 409A.


5

--------------------------------------------------------------------------------

Ex. 10.1                                                Confidential


(e)No Duty to Mitigate. Executive will not be required to mitigate the amount of
any payment contemplated by this Agreement, nor will any earnings that Executive
may receive from any other source reduce any such payment.
6.Limitation on Payments.
(a)Reduction of Payments and Benefits. In the event that the payments and
benefits provided for in this Agreement or otherwise payable to Executive (i)
constitute “parachute payments” within the meaning of Section 280G of the Code
and (ii) but for this Section 6, would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then Executive’s payments and
benefits hereunder will be either:
(x) delivered in full, or
(y) delivered as to such lesser extent which would result in no portion of such
payments and benefits being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis, of the greatest amount of payments and
benefits, notwithstanding that all or some portion of such payments and benefits
may be subject to the Excise Tax. If a reduction in the payments and benefits
constituting “parachute payments” is necessary so that no portion of such
payments and benefits is subject to the Excise Tax, the reduction shall occur in
the following order: (A) reduction of cash payments in reverse chronological
order (that is, the cash payment owed on the latest date following the
occurrence of the event triggering the Excise Tax will be the first cash payment
to be reduced); (B) cancellation of equity awards that were granted “contingent
on a change in ownership or control” within the meaning of Section 280G of the
Code in the reverse order of date of grant of the equity awards (that is, the
most recently granted equity awards will be cancelled first); (C) reduction of
the accelerated vesting of equity awards in the reverse order of date of grant
of the equity awards (that is, the vesting of the most recently granted equity
awards will be cancelled first); and (D) reduction of employee benefits in
reverse chronological order (that is, the benefit owed on the latest date
following the occurrence of the event triggering the Excise Tax will be the
first benefit to be reduced). In no event will Executive have any discretion
with respect to the ordering of any reductions of payments and benefits.
(b)Determination of Excise Tax Liability. Unless the Company and Executive
otherwise agree in writing, any determination required under this Section 6 will
be made in writing by a nationally recognized accounting or valuation firm (the
“Firm”) selected by the Company, whose determinations will be conclusive and
binding upon Executive and the Company for all purposes. For purposes of making
the calculations required by this Section 6, the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive will furnish to the Firm
such information and documents as the Firm may reasonably request in order to
make a determination under this Section 6. The Company will bear the costs and
make all payments for the Firm’s services in connection with any calculations
contemplated by this Section 6. The Company will have no liability to Executive
for the determinations of the Firm. Executive will be solely responsible for the
payment of all personal tax liability that is incurred as a result of the
payments and benefits received under this Agreement, and Executive will not be
reimbursed, indemnified, or held harmless by the Company for any of those
payments of personal tax liability.


6

--------------------------------------------------------------------------------

Ex. 10.1                                                Confidential


7.Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:
(a)Cause. For purposes of this Agreement, “Cause” is defined as:
(i)any material act of personal dishonesty made by Executive in connection with
Executive’s responsibilities as an employee;
(ii)Executive’s conviction of, or plea of nolo contendere to, a felony or any
crime involving fraud, embezzlement or any other act of moral turpitude;
(iii)Executive’s gross misconduct;
(iv)Executive’s unauthorized use or disclosure of any proprietary information or
trade secrets of the Company or any other party to whom Executive owes an
obligation of nondisclosure as a result of Executive’s relationship with the
Company;
(v)Executive’s willful breach of any obligations under any written agreement or
covenant with the Company; or
(vi)Executive’s continued failure to perform Executive’s employment duties after
Executive has received a written demand of performance from the Company which
specifically sets forth the factual basis for the Company’s belief that
Executive has not substantially performed his or her duties and has failed to
cure such non-performance to the Company’s satisfaction within ten (10) business
days after receiving such notice.
(b)Change in Control. For purposes of this Agreement, “Change in Control” means
the first occurrence of any of the following events on or after the Effective
Date:
(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection (i), the acquisition of additional stock by any one Person, who is
considered to own more than 50% of the total voting power of the stock of the
Company will not be considered a Change in Control. Further, if the stockholders
of the Company immediately before such change in ownership continue to retain
immediately after the change in ownership, in substantially the same proportions
as their ownership of shares of the Company’s voting stock immediately prior to
the change in ownership, direct or indirect beneficial ownership of fifty
percent (50%) or more of the total voting power of the stock of the Company or
of the ultimate parent entity of the Company, such event shall not be considered
a Change in Control under this subsection (i). For this purpose, indirect
beneficial ownership shall include, without limitation, an interest resulting
from ownership of the voting securities of one or more corporations or other
business entities which own the Company, as the case may be, either directly or
through one or more subsidiary corporations or other business entities; or
(ii)If the Company has a class of securities registered pursuant to Section 12
of the Securities Exchange Act of 1934, as amended, a change in the effective
control of the Company which occurs on the date that a majority of members of
the Company’s Board of Directors (the “Board”) is replaced during any twelve
(12) month period by Directors whose appointment or election is not endorsed by
a majority of the


7

--------------------------------------------------------------------------------

Ex. 10.1                                                Confidential


members of the Board prior to the date of the appointment or election. For
purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or
(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such Person) assets from the Company that have a total gross fair market value
equal to or more than fifty percent (50%) of the total gross fair market value
of all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection (iii), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock, (2)
an entity, fifty percent (50%) or more of the total value or voting power of
which is owned, directly or indirectly, by the Company, (3) a Person, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company, or (4) an entity, at least
fifty percent (50%) of the total value or voting power of which is owned,
directly or indirectly, by a Person described in subsection (iii)(B)(3). For
purposes of this subsection (iii), gross fair market value means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.
For purposes of this Section 7(b), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not constitute a Change in
Control unless the transaction qualifies as a “change in control event” within
the meaning of Section 409A.
Further and for the avoidance of doubt, a transaction shall not constitute a
Change in Control if: (i) its sole purpose is to change the jurisdiction of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that shall be owned in substantially the same proportions by the persons who
held the Company’s securities immediately before such transaction.
(c)Code. For purposes of this Agreement, “Code” means the Internal Revenue Code
of 1986, as amended.
(d)Disability. For purposes of this Agreement, “Disability” means total and
permanent disability as defined in Section 22(e)(3) of the Code.
(e)Good Reason. For purposes of this Agreement, “Good Reason” means Executive’s
resignation within thirty (30) days following the expiration of any Company cure
period (discussed below) following the occurrence of one or more of the
following, without Executive’s express written consent:
(i)the assignment to Executive of any duties, the reduction of Executive’s
duties or the removal of Executive from his or her position and
responsibilities, either of which must result in a material diminution of
Executive’s authority, duties, or responsibilities with the Company in effect
immediately prior to such assignment, unless Executive is provided with a
comparable position (i.e., [CEO: chief executive officer of the parent company
of the combined entity] /OR/ [CFO: chief financial officer] /OR/ [GC: general
counsel] /


8

--------------------------------------------------------------------------------

Ex. 10.1                                                Confidential


OR/ [OTHER EXECUTIVES: a position of equal or greater organizational level,
duties, authority, compensation and status] of the parent company of the
combined entity);
(ii)a material reduction in Executive’s base salary, unless the Company also
similarly reduces the base salaries of all other similarly situated employees of
the Company (and, if applicable, its successor) (for these purposes, a reduction
of Executive’s base salary by ten percent (10%) or more will be considered
material, provided that a reduction of less than ten percent (10%) still may be
material based on the facts and circumstances relating to the reduction);
(iii)a material change in the geographic location of Executive’s primary work
facility or location; provided, however, that a relocation of less than
thirty‑five (35) miles from Executive’s then‑present location will not be
considered a material change in geographic location; or
(iv)the failure of the Company to obtain assumption of this Agreement by any
successor, which shall be deemed a material breach by the Company of this
Agreement.
Executive will not resign for Good Reason without first providing the Company
with written notice of the acts or omissions constituting the grounds for Good
Reason within ninety (90) days of the initial existence of the grounds for Good
Reason and a reasonable cure period of not less than thirty (30) days following
the date of such notice.
(f)Section 409A Limit. For purposes of this Agreement, “Section 409A Limit” will
mean two (2) times the lesser of: (i) Executive’s annualized compensation based
upon the annual rate of pay paid to Executive during the Executive’s taxable
year preceding the Executive’s taxable year of his or her separation from
service as determined under Treasury Regulation
Section 1.409A‑1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Internal
Revenue Code for the year in which Executive’s separation from service occurred.
8.Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void.


9

--------------------------------------------------------------------------------

Ex. 10.1                                                Confidential


9.Notice. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one (1) day after being sent by a
well‑established commercial overnight service, or (c) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing.
If to the Company:
Telenav, Inc.
4655 Great America Parkway, Suite 300
Santa Clara, California 95054
Attn: General Counsel
If to Executive:
at the last residential address known by the Company.
10.    Arbitration.
A.Arbitration. IN CONSIDERATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, ITS
PROMISE TO ARBITRATE ALL EMPLOYMENT-RELATED DISPUTES WITH EXECUTIVE, AND
EXECUTIVE’S RECEIPT OF COMPENSATION AND OTHER COMPANY BENEFITS, AT PRESENT AND
IN THE FUTURE, EXECUTIVE AGREES THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR
DISPUTES THAT EXECUTIVE MAY HAVE WITH THE COMPANY (INCLUDING ANY COMPANY
EMPLOYEE, OFFICER, DIRECTOR, TRUSTEE, OR BENEFIT PLAN OF THE COMPANY, IN THEIR
CAPACITY AS SUCH OR OTHERWISE), IN CONNECTION WITH, ARISING OUT OF, RELATING TO,
OR RESULTING FROM EXECUTIVE’S EMPLOYMENT OR RELATIONSHIP WITH THE COMPANY OR THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT OR RELATIONSHIP WITH THE COMPANY,
INCLUDING ANY BREACH OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION
UNDER THE FEDERAL ARBITRATION ACT (THE “FAA”).  THE FAA’S SUBSTANTIVE AND
PROCEDURAL RULES SHALL GOVERN AND APPLY TO THIS ARBITRATION AGREEMENT WITH FULL
FORCE AND EFFECT, AND ANY STATE COURT OF COMPETENT JURISDICTION MAY STAY
PROCEEDINGS PENDING ARBITRATION OR COMPEL ARBITRATION IN THE SAME MANNER AS A
FEDERAL COURT UNDER THE FAA. EXECUTIVE FURTHER AGREES THAT, TO THE FULLEST
EXTENT PERMITTED BY LAW, EXECUTIVE MAY BRING ANY ARBITRATION PROCEEDING ONLY IN
EXECUTIVE’S INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF, REPRESENTATIVE, OR
CLASS MEMBER IN ANY PURPORTED CLASS, COLLECTIVE, OR REPRESENTATIVE LAWSUIT OR
PROCEEDING. EXECUTIVE UNDERSTANDS, HOWEVER, THAT NOTHING IN THIS AGREEMENT
PREVENTS EXECUTIVE FROM BRINGING A REPRESENTATIVE LAWSUIT OR PROCEEDING AS
PERMITTED BY THE CALIFORNIA LABOR CODE’S PRIVATE ATTORNEYS GENERAL ACT OF 2004.
TO THE FULLEST EXTENT PERMITTED BY LAW, EXECUTIVE AGREES TO ARBITRATE ANY AND
ALL COMMON LAW AND/OR STATUTORY CLAIMS UNDER LOCAL, STATE, OR FEDERAL LAW,
INCLUDING, BUT NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE DISCRIMINATION IN


10

--------------------------------------------------------------------------------

Ex. 10.1                                                Confidential


EMPLOYMENT ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION ACT, THE WORKER
ADJUSTMENT AND RETRAINING NOTIFICATION ACT, THE FAIR LABOR STANDARDS ACT, THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, THE FAMILY AND MEDICAL LEAVE ACT,
THE CALIFORNIA FAMILY RIGHTS ACT, THE CALIFORNIA LABOR CODE, CLAIMS RELATING TO
EMPLOYMENT STATUS, CLAIMS RELATING TO COMPENSATION (CASH, EQUITY, BONUS, OR
OTHERWISE), CLAIMS RELATING TO CLASSIFICATION, AND CLAIMS OF HARASSMENT,
DISCRIMINATION, WRONGFUL TERMINATION, AND BREACH OF CONTRACT. TO THE FULLEST
EXTENT PERMITTED BY LAW, EXECUTIVE ALSO AGREES TO ARBITRATE ANY AND ALL DISPUTES
ARISING OUT OF OR RELATING TO THE INTERPRETATION OR APPLICATION OF THIS
AGREEMENT TO ARBITRATE, BUT NOT DISPUTES ABOUT THE ENFORCEABILITY, REVOCABILITY,
OR VALIDITY OF THIS AGREEMENT TO ARBITRATE OR THE CLASS, COLLECTIVE, AND
REPRESENTATIVE PROCEEDING WAIVER HEREIN. WITH RESPECT TO ALL SUCH CLAIMS AND
DISPUTES THAT EXECUTIVE AGREES TO ARBITRATE, EXECUTIVE HEREBY EXPRESSLY AGREES
TO WAIVE, AND DOES WAIVE, ANY RIGHT TO A TRIAL BY JURY. EXECUTIVE FURTHER
UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE ALSO APPLIES TO ANY DISPUTES THAT
THE COMPANY MAY HAVE WITH EXECUTIVE. EXECUTIVE UNDERSTANDS THAT NOTHING IN THIS
AGREEMENT REQUIRES EXECUTIVE TO ARBITRATE CLAIMS THAT CANNOT BE ARBITRATED UNDER
APPLICABLE LAW, SUCH AS CLAIMS UNDER THE SARBANES-OXLEY ACT.
B.Procedure. EXECUTIVE AGREES THAT ANY ARBITRATION WILL BE ADMINISTERED BY JAMS
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (THE “JAMS RULES”),
WHICH ARE AVAILABLE AT http://www.jamsadr.com/rules-employment-arbitration/. IF
THE JAMS RULES CANNOT BE ENFORCED AS TO THE ARBITRATION, THEN THE PARTIES AGREE
THAT THEY WILL ARBITRATE THIS DISPUTE UNDER THE CALIFORNIA ARBITRATION ACT
(CALIFORNIA CODE CIV. PROC. § 1280 ET. SEQ. (THE “CAA”)). EXECUTIVE AGREES THAT
THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY PARTY
TO THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION,
AND MOTIONS TO DISMISS AND DEMURRERS, APPLYING THE STANDARDS SET FORTH UNDER THE
CALIFORNIA CODE OF CIVIL PROCEDURE. EXECUTIVE AGREES that the arbitrator shall
issue a written decision on the merits. EXECUTIVE ALSO AGREES THAT THE
ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY REMEDIES AVAILABLE UNDER APPLICABLE
LAW, AND THAT THE ARBITRATOR MAY AWARD ATTORNEYS’ FEES AND COSTS TO THE
PREVAILING PARTY, WHERE PERMITTED BY APPLICABLE LAW. EXECUTIVE agreeS that the
decree or award rendered by the arbitrator may be entered as a final and binding
judgment in any court having jurisdiction thereof. EXECUTIVE UNDERSTANDS THAT
THE COMPANY WILL PAY FOR ANY ADMINISTRATIVE OR HEARING FEES CHARGED BY THE
ARBITRATOR OR JAMS EXCEPT THAT EXECUTIVE SHALL PAY ANY FILING FEES ASSOCIATED
WITH ANY ARBITRATION THAT EXECUTIVE INITIATES, BUT ONLY SO MUCH OF THE FILING
FEES AS EXECUTIVE WOULD HAVE INSTEAD PAID HAD EXECUTIVE FILED A COMPLAINT IN A
COURT OF LAW THAT WOULD HAVE HAD JURISDICTION OVER SUCH COMPLAINT. EXECUTIVE
AGREES THAT THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN
ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE
AND THE CALIFORNIA EVIDENCE CODE, AND THAT THE ARBITRATOR SHALL APPLY
SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT
REFERENCE TO RULES OF CONFLICT-OF-LAW. TO THE EXTENT THAT THE JAMS RULES
CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE


11

--------------------------------------------------------------------------------

Ex. 10.1                                                Confidential


PRECEDENCE. EXECUTIVE agreeS that any arbitration under this Agreement shall be
conducted iN SANTA CLARA COUNTY, California.
C.Remedy. EXCEPT FOR THE PURSUIT OF ANY PROVISIONAL REMEDY PERMITTED BY THE CAA
OR OTHERWISE PROVIDED BY THIS AGREEMENT, EXECUTIVE AGREES THAT ARBITRATION SHALL
BE THE SOLE, EXCLUSIVE, AND FINAL REMEDY FOR ANY DISPUTE BETWEEN THE COMPANY AND
EXECUTIVE.
D.Administrative Relief. EXECUTIVE UNDERSTANDS THAT THIS AGREEMENT DOES NOT
PROHIBIT EXECUTIVE FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE, OR
FEDERAL ADMINISTRATIVE BODY OR GOVERNMENT AGENCY THAT IS AUTHORIZED TO ENFORCE
OR ADMINISTER LAWS RELATED TO EMPLOYMENT, INCLUDING, BUT NOT LIMITED TO, THE
DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION, THE NATIONAL LABOR RELATIONS BOARD, THE SECURITIES AND EXCHANGE
COMMISSION, OR THE WORKERS’ COMPENSATION BOARD. THIS AGREEMENT DOES, HOWEVER,
PRECLUDE EXECUTIVE FROM PURSUING A COURT ACTION REGARDING ANY SUCH CLAIM, EXCEPT
AS PERMITTED BY LAW.
E.Voluntary Nature of Agreement. EXECUTIVE ACKNOWLEDGES AND AGREES THAT
EXECUTIVE IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR
UNDUE INFLUENCE BY THE COMPANY OR ANYONE ELSE. EXECUTIVE FURTHER ACKNOWLEDGES
AND AGREES THAT EXECUTIVE HAS CAREFULLY READ THIS AGREEMENT AND THAT EXECUTIVE
HAS ASKED ANY QUESTIONS NEEDED FOR EXECUTIVE TO UNDERSTAND THE TERMS,
CONSEQUENCES, AND BINDING EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND IT,
INCLUDING THAT EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO A JURY TRIAL. FINALLY,
EXECUTIVE AGREES THAT EXECUTIVE HAS BEEN PROVIDED AN OPPORTUNITY TO SEEK THE
ADVICE OF AN ATTORNEY OF EXECUTIVE’S CHOICE BEFORE SIGNING THIS AGREEMENT.
11.Proprietary Information. Executive agrees to continue to be bound by the
Proprietary Information Agreement last entered into by and between Executive and
the Company. Executive understands and agrees that nothing in this Agreement or
the Proprietary Information Agreement or any other agreement Executive signs
with the Company is intended to limit Executive’s rights to discuss the terms,
wages, and working conditions of Executive’s employment, nor to deny Executive
the right to disclose information pertaining to sexual harassment or any
unlawful or potentially unlawful conduct, as protected by applicable law.
12.Miscellaneous Provisions.
(a)Amendment. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive) that is expressly designated as an amendment to this Agreement.
(b)Waiver. No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
(c)Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.


12

--------------------------------------------------------------------------------

Ex. 10.1                                                Confidential


(d)Entire Agreement. This Agreement, together with [Executive’s Employment
Agreement (to the extent not modified hereby)] [and the Proprietary Information
Agreement], represents the entire agreement and understanding between the
parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral[, including without
limitation the Change in Control Agreement ]. With respect to Company equity
awards granted to Executive on or after the date of this Agreement, the
acceleration of vesting provisions provided herein will apply to such Company
equity awards except to the extent otherwise explicitly provided in the
applicable award agreement. This Agreement may be modified only by agreement of
the parties by a written instrument executed by the parties that is designated
as an amendment to this Agreement.
(e)Governing Law. With the exception of the arbitration requirements set forth
in Section 10 (to which the FAA will apply as set forth in Section 10), this
Agreement will be governed by the laws of the State of California without regard
to California’s conflicts-of-law rules that may result in the application of the
laws of any jurisdiction other than California.
(f)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.
(g)Withholding. All payments made pursuant to this Agreement will be subject to
all applicable withholdings, including all applicable income and employment tax
withholdings, as determined in the Company’s reasonable judgment.
(h)Acknowledgment. Executive acknowledges that Executive has had the opportunity
to discuss this matter with and obtain advice from Executive’s private attorney,
has had sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
(i)Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.
[Signature Page Follows]


13

--------------------------------------------------------------------------------

Ex. 10.1                                                Confidential




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.


COMPANY    TELENAV, INC.
By:                            
Title:                            


EXECUTIVE    By:                            
[Executive]




14